ORDER PER CURIAM Upon, consideration of the petition of the Board on Professional Responsibility, pursuant to D.C.. Bar R. XI, § 13(c), to suspend respondent indefinitely based on disability, and the Board’s motion to file under seal, and it appearing that neither respondent nor Disciplinary Counsel haying interposed an objection thereto, it .is hereby ORDERED that the Board’s motion- to file under seal is granted; and it is FURTHER ORDERED that respondent is indefinitely suspended from the practice of law in the District of Columbia, effective immediately. Respondent’s reinstatement, to the District of Columbia Bar shall be in accordance with the provisions of D.C. Bar R. XI, § 13(g); and it is FURTHER ORDERED that respondent’s attention is drawn to the requirements of D.C. Bar R. XI, §§ 14 and 16, relating to suspended attorneys; and it is FURTHER ORDERED that respondent shall file an affidavit in compliance with D.C. Bar R. XI, § 14(g) with the court and the Board and shall serve a copy of the affidavit on Disciplinary Counsel.